DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The is a "New Matter" rejection per MPEP §211.05, subsection B. 
	Claim 10 recites "a width of the groove is greater than a width of the blade". This does not have explicit support in parent application US Serial Number 13/441,230 (now US 8,851,205). While claim 10 is an original claim to this application, the subject matter therein is new matter from the overall family. "The disclosure of a continuation application must be the same as the disclosure of the prior-filed application; i.e., the continuation must not include anything which would constitute new matter if inserted in the original application" -  MPEP §211.05, subsection B. 
	The examiner acknowledges that this limitation is found in the specification of parent patent US 11,156,035 as well as in issued claim 10 of the same patent. However this limitation is not present in any other parent patents, meaning that this limitation should also have been held as New Matter in the parent case as well. This does not provide sufficient basis for the present claims for the same reasons cited above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 is respectfully held as indefinite because the claim initially recites "a drill string and a bottom hole assembly" as intended use for the apparatus in the preamble, but then uses "a longitudinal axis of the at least one of the drill string and the bottom hole assembly" as a positive structural requirement in the first clause of the claim. In other words, the preamble recites the string and BHA as not being structural requirements of the "apparatus" but then are subsequently used as a limitation for that apparatus. Citing MPEP §2111.02, the preamble recites the features as intended use, but the body of the claim relies upon them to define the invention, thus making it unclear if they are required or not.
Assuming, arguendo, that Applicant does not intend for the drill string and BHA to be positive requirements of claim 1 (as suggested by claim 17), the claim remains indefinite because Applicant is attempting to structurally define the apparatus relative to a non-required feature. Each claim depends from claim 1.

Claim 8 is further held as indefinite because "each set of the first plurality of sets of teeth" lacks proper antecedent basis in parent claims 1 & 7. This feature is recited in claim 6, which neither claim 8 nor parent claim 7 depends from.

Claim 13 recites "approximately fifty percent". This is a relative / subjective term. While not improper per se, what the term encompasses must be clear in light of the specification (MPEP §2173.05(b)), usually in the form of lexicography ("As used herein the word 'approximately' means…"). However there is no such statement in the present specification and it is improper to import limitations into the claims where they are not required. It is therefore unclear what percentages other than "fifty percent" the phrase "approximately fifty percent" encompasses. Is 45% "approximately 50%"? How about 40% or 48%? This is repeatable ad nauseam. In other words, when does something transition from "approximately [but not exactly] fifty percent" to "not fifty percent"?

Claim 15 recites "the second plurality of teeth are arranged along a spiral path along a surface of the first reamer". This is indefinite because parent claim 1 recites that the "second plurality of teeth" are on the "second reamer", not the first.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,237,705 (Williams) in view of US 4,989,681 (Lohmuller).
Independent claim 1: Williams discloses an apparatus (fig 1) configured to be positioned in at least one of a drill string and a bottom hole assembly (intended use; Williams can be attached to a drill string and/or BHA via "drill pipe 3") and adapted to increase a diameter of a well bore (title) as the apparatus is rotated (col 4:37-54), comprising:
a drill pipe ("pipe section 4" - fig 1) that includes a first end (one of the upper or lower end of 4 - figs 1 & 2), a second end spaced apart from the first end (the other one of the upper or lower end of 4), and a longitudinal axis that is aligned with a longitudinal axis of at least one of the drill string and the bottom hole assembly (intended use; 4 is capable of being aligned with 3: fig 1);
a first reamer coupled to the drill pipe (one of the two "reamers 8" - fig 1), the first reamer including:
a first plurality of teeth ("diamonds or similar hard cutting elements 30");
a first reamer axis spaced radially apart from the longitudinal axis of the drill pipe (figs 2, 4, 5, & 7 show that the reamers have "lateral projection 13" that will shift the longitudinal axis laterally away from the longitudinal axis of "pipe section 4" in the same manner as the present case); and
at least a second reamer (the other of the two "reamers 8" - fig 1) coupled to the drill pipe and spaced longitudinally apart from the first reamer (fig 1), the at least a second reamer including:
a second plurality of teeth ("diamonds or similar hard cutting elements 30");
a second reamer axis spaced radially apart from the longitudinal axis of the drill pipe (as described for the "first reamer" above);
the drift diameter of the apparatus is smaller than a drill diameter of the apparatus (fig 6; second full ¶ of col 3). Williams does not disclose that the reamers are angularly offset from each other.
Lohmuller discloses a drill assembly for reaming a hole (title) with eccentric reamers (28 & 48, figs 7 & 9) having axes that are radially spaced from the longitudinal axis of the assembly (ibid), the second reamer axis being angularly offset from the first reamer axis (they are "offset by 180°" - col 7:41-47, figs 7 & 9) such that a drift diameter of the apparatus (fig 7) is smaller than a drill diameter of the apparatus (fig 8).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to offset the reamers taught by Williams as taught by Lohmuller. This further narrows the drift diameter of the tool allowing it to be inserted into a narrower hole for subsequent enlarging (fig 7). The opposing reamer also balances the assembly as a matter of well understood physics.
The examiner holds these references to be analogous as both are drilling references specifically directed to enlarging a hole. Further, in KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395 and reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395.
 The Supreme Court further stated that: "When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396." MPEP §2141, subsection I, emphasis added.

Claim 2. The apparatus of claim 1, wherein the first reamer axis and the second reamer axis are each a fixed distance from the longitudinal axis of the drill pipe (both reamers of Williams are fixed: fig 2).

Claim 3. The apparatus of claim 1, wherein the second reamer axis is 180 degrees apart from the first reamer axis relative to the longitudinal axis of the drill pipe ("offset by 180°" - col 7:41-47 of Lohmuller).

Claim 4. The apparatus of claim 1, wherein at least one of the first reamer and the at least a second reamer further comprises at least one groove (Williams: "grooves 21" between "ridges 22") formed in a surface of the first reamer and the at least a second reamer.

Claim 5. The apparatus of claim 4, wherein a long axis of the groove, when viewed in profile (figs 2 & 3), intersects at an acute angle the longitudinal axis of the drill pipe as the longitudinal axis extends downhole (the lower end of the reamer shown in fig 2 shows the grooves extending at an acute angle to the axis).

Claim 6. The apparatus of claim 1, wherein the first plurality of teeth form a first plurality of sets of teeth (each "ridge 22" has a plurality of cutting inserts 30 along them: fig 3), wherein each set of the first plurality of sets of teeth is separated from an adjacent set of teeth by a groove formed in a surface of the first reamer ("grooves 21").

Claim 7. The apparatus of claim 1, wherein the second plurality of teeth form a second plurality of sets of teeth (each "blade 22" has a plurality of cutting inserts 30 along them: fig 3), wherein each set of the second plurality of sets of teeth is separated from an adjacent set of teeth by a groove formed in a surface of the second reamer ("grooves 21").

Claim 8. The apparatus of claim 7, wherein each set of the first plurality of sets of teeth defines a blade ("ridges 22" can reasonably be called "blades" - fig 8).

Claim 9. The apparatus of claim 8, wherein each set of the second plurality of sets of teeth defines a blade ("ridges 22" can reasonably be called "blades" - fig 8).

Claim 10. For the purposes of claim 10, the examiner provides an alternative interpretation of parent claims 7 & 8, presented here:
	Claim 7. The apparatus of claim 1, wherein the second plurality of teeth form a second plurality of sets of teeth (First set of 30 above "transverse channel 40" on any arbitrary "ridge 22" - fig 3. Second set of 40 below channel 40 on any arbitrary "ridge 22"), wherein each set of the second plurality of sets of teeth is separated from an adjacent set of teeth by a groove formed in a surface of the second reamer ("transverse channel 40" - fig 3).
	Claim 8. The apparatus of claim 7, wherein each set of the first plurality of sets of teeth (The "first plurality of sets of teeth" can be defined as similarly described for claim 7 above) defines a blade (all teeth are on one blade / "ridge 22").
	Claim 10. The apparatus of claim 8, wherein a width (left-right extension of "transverse channel 40" as viewed in fig 3) of the groove (transverse channel 40) is greater than a width of the blade (channel 40 extends across multiple blades and is therefore greater in width than them: figs 3 & 4).

Claim 11. The apparatus of claim 1, wherein a center of at least a first tooth of the at least a second plurality of teeth (cutting elements 30 on the "second reamer", which can be either the upper or lower reamers in the combination of Williams & Lohmuller) is spaced at a different circumferential location than a center of at least a first tooth of the first plurality of teeth (Cutter elements 30 on the "first reamer". As modified by Lohmuller, the reamers are spaced 180 degrees apart, and are therefore at "a different circumferential location" from each other).

Claim 12. The apparatus of claim 1, wherein a first plane extending through a center of each tooth of the first plurality of teeth (For the purposes of claim 12, the "first plurality of teeth" are drawn to only those cutting elements 30 on the lower, inwardly sloping portion of the first reamer, as clearly seen in profile in figs 2 & 3. The claim is open ended with "comprising" language and therefore does not exclude additional cutters, nor is the examiner obligated to include all cutting elements within the "first plurality"), when viewed in profile (fig 3), intersects at an acute angle the longitudinal axis of the drill pipe as the longitudinal axis extends downhole (Fig 3 clearly shows the blades, and consequently the cutters on them, of the lower inwardly sloping portion have an acute angle relative to the longitudinal axis).

Claim 13. The apparatus of claim 1, wherein at least the first plurality of teeth covers approximately fifty percent of the circumference of at least one of the first reamer and the at least a second reamer (The examiner holds fig 6 to be "approximately fifty percent" in light of the 112(b) rejections thereof, discussed above).

Claim 14. The apparatus of claim 1, wherein the first plurality of teeth (For the purposes of claim 14, the "first plurality of teeth" are drawn to only those cutting elements 30 on the lower, inwardly sloping portion of the first reamer, as clearly seen in profile in figs 2 & 3) are arranged along a spiral path along a surface of the first reamer (fig 3 shows the "first plurality of teeth" extending at an angle relative to the longitudinal axis, which is commensurate with "spiral path").

Claim 15. The apparatus of claim 1, wherein the second plurality of teeth (For the purposes of claim 15, the "second plurality of teeth" are drawn to only those cutting elements 30 on the lower, inwardly sloping portion of the first reamer, as clearly seen in profile in figs 2 & 3) are arranged along a spiral path along a surface of the first reamer (fig 3 shows the "first plurality of teeth" extending at an angle relative to the longitudinal axis, which is commensurate with "spiral path").

Claim 16. The apparatus of claim 1, wherein at least one tooth of at least one of the first plurality of teeth and the second plurality of teeth is formed of one of carbide and diamond ("diamonds or similar hard cutting elements 30").

Claim 17. A method of increasing a drill diameter of a wellbore (Williams, title), comprising:
coupling the apparatus of claim 1 (as cited above) to a drill string ("drill pipe 3" which extends to the surface: fig 1) and to a bottom hole assembly (drill bit 2 and the unnumbered joint section that connects it to lower reamer 8: fig 1);
positioning the apparatus in the wellbore (fig 1);
rotating the apparatus (col 4:37-54).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 13-15, & 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,813,877. Although the claims at issue are not identical, they are not patentably distinct from each other.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are only broader than the issued claims. Under the same logic that a narrower species will always anticipate the broader genus (MPEP §2131.02, subsection I), claims which are only narrower can not be held patentably distinct from claims which are only broader.
Present claim 1 recites "a drill pipe" that separates the reamers, while the issued claim recites "a coupling member". This is a matter of nomenclature only, not structure. Similarly, the issued claim recites "a curved cutting area extending approximately 50% of the circumference of each reamer" which is commensurate with, and only narrower than, the present "angularly offset" recitations.
Present claim 2, which recites the fixed nature of the reamers, appear to be encompassed by the issued claim recitations regarding the position of the teeth.
Present claim 3 is encompassed by issued claim 1, final clause. These effectually require the same things with different phrasing.
Present claim 13 is explicitly found in issues claim 1.
Present claims 14 & 15 are only broader than issued claim 9.
Present claim 17 is a broadly recited method claim that recites the generic use of the apparatus with the intended use features recited in the preamble of claim 1. The use of the apparatus in the issued claims to ream a wellbore is clearly obvious, even if a method is not expressly recited.


Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,156,035. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are only broader than the issued claims. Under the same logic that a narrower species will always anticipate the broader genus (MPEP §2131.02, subsection I), claims which are only narrower can not be held patentably distinct from claims which are only broader.
Present claim 1 recites the same "drill pipe" that separates "first" and "second reamer[s]", as in issued claim 1. The reamers have "teeth" in both the present and issued claims. The "first" and "second reamer[s]" of the present claims have "a first [and second] reamer axis spaced radially apart from the longitudinal axis of the drill pipe". This is commensurate with the "eccentric reamer" language in the issued claims. Similarly, the present recitation of "drift diameter" being "smaller than a drill diameter" appears to be inherent to the issues claims reciting the "second eccentric reamer is positioned diametrically opposed to the first eccentric reamer on the drill pipe". This is further illustrated by the functional limitation of issued claim 18.
Present claim 2 which recites the fixed nature of the reamers, appear to be encompassed by the issued claim recitations regarding the position of the teeth.
Present claim 3 is encompassed by issued claim 1, which recites the "eccentric reamers' are "diametrically opposed".
Present claim 4 is the same as issued claim 4.
Present claim 5 is the same as issued claim 5.
Present claim 6 is the same as issued claim 9 and its parent claims.
Present claim 7 is the same as issued claim 9 and its parent claims.
Present claims 8 & 9 are the same as issued claim 7 and its parent claims.
Present claim 10 is the same as issued claim 10 and its parent claims.
Present claim 11 is the same as issued claim 14.
Present claim 12 is the same as issued claim 15.
Present claim 13 is encompassed by issued claim 17 & 1. The "diametrically opposed" and "positioned 180 degrees apart" appears to effectually require the limitations of claim 13.
Present claims 14 & 15 are the same as issued claim 16.
Present claim 16 recites that the teeth are "formed of one of carbide and diamond". While not expressly recited in the issued claims, this is exceedingly well known and conventional, as the ordinary artisan would immediately appreciate. These materials are routinely used as cutting elements in the art due to their hardness and wear characteristics.
Present claim 17 is a broadly recited method claim that recites the generic use of the apparatus with the intended use features recited in the preamble of claim 1. The use of the apparatus in the issued claims to ream a wellbore is clearly obvious, even if a method is not expressly recited.


Claims 1-9 & 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,851,205 in view of US 3,237,705 (Williams). Although the claims at issue are not identical, they are not patentably distinct from each other. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are only broader than the issued claims. Under the same logic that a narrower species will always anticipate the broader genus (MPEP §2131.02, subsection I), claims which are only narrower can not be held patentably distinct from claims which are only broader.
Present claim 1 recites features that are found in issued claim 1 using the differences in non-patentably distinct nomenclature as similarly discussed above. The issued claim recites a reamer with "blades… extending approximately 50% of the circumference of each reamer", which is only narrower than with the presently claimed "reamer axis spaced radially apart from the longitudinal axis of the drill pipe" (both effectually require an eccentric reamer, the issued claims specify the circumferential extension of the eccentric reamer). Similarly, the issued claim recites the reamers are "angularly displaced 180 degrees" from each other, which is only narrower than the presently claimed "angularly offset".
The issued claims do not recite a drill pipe between the two reamers or a "plurality of teeth" on each reamer (although the issued claims do recite "cutting blades" thus clearly suggesting cutting structure). However Williams discloses a reamer assembly with two eccentric reamers (8, fig 1) separated by a drill pipe (4), with each reamer having an axis that is angularly offset from the longitudinal axis of the drill pipe between them (fig 2 shows the eccentric reamer results in the longitudinal axis thereof moving radially from the main drill string axis, in the same manner as the present case). Each reamer has a plurality of cutting teeth ("diamonds or similar hard cutting elements 30" - figs 5 & 6) that define cutting blades (ridges 22).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the drill pipe and cutting teeth taught by Williams with the claimed invention of the '205 issued patent. This positions the eccentric reamers far enough apart so that they can be inserted into a smaller diameter wellbore (fig 1 & first full ¶ of col 5). The use of cutting teeth is replete and well known and are used to do the actual cutting (col 3:42-45).
Present claim 2 which recites the fixed nature of the reamers, appear to be encompassed by the issued claim recitations regarding the specific extension of the "cutting blades" in claim 1.
Present claim 3 is found in the final clause of claim 1.
Present claim 4 is found in issued claim 2.
Present claim 5 recites that the groove intersects at an acute angle with the longitudinal axis of the drill pipe. This is taught by Williams in fig 3 where the lower end of the grooves are shown to meet this limitation.
Present claims 6 & 7 recite a groove between adjacent sets of teeth for each reamer. This is taught by Williams ("grooves 21" between "ridges 22") as well as claimed in issued claim 2.
Present claims 8 & 9 are the same as issued claim 4, albeit with different grammar but effectually the same result.
Present claim 13 is commensurate with the "curved cutting area extending approximately 50% of the circumference of each reamer" in issued claim 1.
Present claims 14 & 15 are the same as issued claim 3.
Present claim 16 is the same as issued claim 7.
Present claim 17 is a broadly recited method claim that recites the generic use of the apparatus with the intended use features recited in the preamble of claim 1. The use of the apparatus in the issued claims to ream a wellbore is clearly obvious, even if a method is not expressly recited.

The examiner notes that obviousness-type double patenting rejections similar to that over US 8,851,205 are applicable for US 9,657,526 & US 10,508,497. However, these issued patents are already linked to '205 and thus a double patenting rejection would be merely cumulative. An approved Terminal Disclaimer linking this case to the above issued patents would be sufficient to overcome these double patenting rejections.


Claims 1-9 & 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of U.S. Patent No. 9,739,092 in view of US 3,237,705 (Williams). Although the claims at issue are not identical, they are not patentably distinct from each other. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are only broader than the issued claims. Under the same logic that a narrower species will always anticipate the broader genus (MPEP §2131.02, subsection I), claims which are only narrower can not be held patentably distinct from claims which are only broader.
Present claim 1 is not patentably distinct over issued independent claims 21 & 32 in view of Williams. The issued claims recite "a pair of reamers positioned opposingly on the drill string" with the "radially extending blades" of each reamer "defining a curved cutting area extending approximately 50% or less of the circumference of each reamer". This is commensurate with the present claim's recitations of two reamers with axes that are spaced radially apart from the longitudinal axis of the drill string.
The issued claims do not recite a drill pipe between the two reamers or a "plurality of teeth" on each reamer (although the issued claims do recite "cutting blades" thus clearly suggesting cutting structure). However Williams discloses a reamer assembly with two eccentric reamers (8, fig 1) separated by a drill pipe (4), with each reamer having an axis that is angularly offset from the longitudinal axis of the drill pipe between them (fig 2 shows the eccentric reamer results in the longitudinal axis thereof moving radially from the main drill string axis, in the same manner as the present case). Each reamer has a plurality of cutting teeth ("diamonds or similar hard cutting elements 30" - figs 5 & 6) that define cutting blades (ridges 22).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the drill pipe and cutting teeth taught by Williams with the claimed invention of the '205 issued patent. This positions the eccentric reamers far enough apart so that they can be inserted into a smaller diameter wellbore (fig 1 & first full ¶ of col 5). The use of cutting teeth is replete and well known and are used to do the actual cutting (col 3:42-45).
Present claim 2 which recites the fixed nature of the reamers, appear to be encompassed by the issued claim recitations regarding the specific extension of the "cutting blades" in claim 21.
Present claim 3 is commensurate with the "positioned opposingly" and "cutting area extending approximately 50% or less of the circumference of each reamer" in issued claims 21 & 32.
Present claim 4 is found in issued claims 22 & 33.
Present claim 5 recites that the groove intersects at an acute angle with the longitudinal axis of the drill pipe. This is taught by Williams in fig 3 where the lower end of the grooves are shown to meet this limitation.
Present claims 6 & 7 recite a groove between adjacent sets of teeth for each reamer. This is taught by Williams ("grooves 21" between "ridges 22") as well as claimed in issued claims 22 & 24.
Present claims 8 & 9 are the same as issued claim 24, albeit with different grammar but effectually the same result.
Present claim 13 is commensurate with the "curved cutting area extending approximately 50% of the circumference of each reamer" in issued claim 21.
Present claims 14 & 15 are the same as issued claim 23 as modified to include "teeth" by Williams above.
Present claim 16 is the same as issued claim 26.
Present claim 17 is a broadly recited method claim that recites the generic use of the apparatus with the intended use features recited in the preamble of claim 1. The use of the apparatus in the issued claims to ream a wellbore is clearly obvious, even if a method is not expressly recited.


Claims 1-9 & 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,163,460 in view of US 3,237,705 (Williams). Although the claims at issue are not identical, they are not patentably distinct from each other. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are only broader than the issued claims. Under the same logic that a narrower species will always anticipate the broader genus (MPEP §2131.02, subsection I), claims which are only narrower can not be held patentably distinct from claims which are only broader.
Present claim 1 is the same as issued claim 1, except that the present claim requires a "plurality of teeth" while the issued claim recites "blades" (on a reamer, which cuts). This difference is rendered obvious by Williams as discussed above and respectfully not repeated again here.
The issued claim also recites "a screw joint coupling […] two coaxial shafts" which is commensurate with the presently claimed "drill pipe". Each of the "coaxial shafts" in the issued claims have blades extending therefrom and "are diametrically opposed to each other and do not overlap", which is commensurate with the present "angularly offset" and the "reamer axis spaced radially apart from the longitudinal axis of the drill pipe".
Present claim 2 which recites the fixed nature of the reamers, appear to be encompassed by the issued claim recitations regarding the specific extension of the "cutting blades" in claim 1.
Present claim 3 is commensurate with the "diametrically opposed [and] do not overlap"" in issued claim 1.
Present claim 4 recites grooves. This appears to be implicit in the recitation of a plurality of "blades" in issued claim 1. In other words, a plurality of blades logically defines grooves between them. Otherwise they are just a single blade, not a plurality. This is also taught by Williams (figs 8-10).
Present claim 5 recites that the groove intersects at an acute angle with the longitudinal axis of the drill pipe. This is taught by Williams in fig 3 where the lower end of the grooves are shown to meet this limitation.
Present claims 6 & 7 recite a groove between adjacent sets of teeth for each reamer. This is taught by Williams ("grooves 21" between "ridges 22") as well as claimed in issued claim 3 (in combination with the implication of grooves defined by "blades" as discussed for claim 4 above).
Present claims 8 & 9 are the same as issued claim 3, albeit with different grammar but effectually the same result.
Present claim 16 is encompassed by issued claim 4.
Present claim 17 is a broadly recited method claim that recites the generic use of the apparatus with the intended use features recited in the preamble of claim 1. The use of the apparatus in the issued claims to ream a wellbore is clearly obvious, even if a method is not expressly recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676